[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This matter comes before the court as the result of the court's order in its memorandum of decision dated May 6, 1996. (Court file document #110.50.) In that memorandum, the court decided the issues of claimed contempt and reserved any finding of the plaintiff's claim for an accounting for rents until after a special hearing.
The divorce decree entered on June 30, 1982, provided, inter alia, that property at 50 W. Wooster Street, Danbury, be sold and CT Page 5496-YYYY the net proceeds be divided equally.
The property remained in joint names, despite the court order, until June 6, 1989, when the plaintiff husband conveyed his interest in the property to the defendant wife.
It is also the finding of this court that substantially all of the rents were collected by the wife, and substantially all of the expenses were paid by the wife.
The parties cohabitated from 1984 until 1994.
The property in question consists of one office and three apartments. The court, in its memorandum of decision of May 6, 1996, disposed of all the issues, save one.
The court determined that an accounting must be provided for the rents collected and expenses incurred and paid from the date of the divorce judgment of June 30, 1982, to June 6, 1989.
To this end, a hearing was held in which testimony was elicited from both parties.
The court could reasonably find from the partnership's income tax returns that the net income for the period in question were as follows:
              1989                    $2,130 (one-half year) 1988                     5,863 1987                     4,894 1986                     (220) 1985                     3,900 1984                       728 1983                     5,104 1982                     1,303 (one-half year) ------- $23,702
The court does not accept any voluntary payment made by the defendant on behalf of the plaintiff. See defendant's Exhibit 10, wherein it is contemplated that plaintiff's estate will make appropriate reimbursement.
Accordingly, the plaintiff is entitled to one half the net profit or $11,851. This amount is to be paid forthwith. CT Page 5496-ZZZZ
Mihalakos, J.